Exhibit 10.2

 

Frost Bank

640 Taylor Street

Fort Worth, Texas 76102

 

Credit Suisse AG

Credit Suisse Loan Funding LLC

Eleven Madison Avenue

New York, New York 10010

 

Wells Fargo Bank, National

Association

Wells Fargo Securities, LLC

5550 South Tryon St., 6th Floor

Charlotte, North Carolina 28202

 

May 28, 2018

 

Kimbell Royalty Partners, LP

777 Taylor Street, Suite 810

Ft. Worth, TX 76102

 

Attention:                       Matthew S. Daly

Chief Operating Officer and Corporate Secretary

 

$250,000,000 Senior Secured Credit Facility

 

Commitment Letter

 

Ladies and Gentlemen:

 

Kimbell Royalty Partners, LP (the “Company” or “you”) has advised each of
(a) Frost Bank (together with any of its affiliates as may be appropriate to
consummate the transactions contemplated hereby, “Frost”), (b) Wells Fargo Bank,
National Association (“WFB”), (c) Wells Fargo Securities LLC (“WFS”, and
together with WFB, collectively, “Wells Fargo”), (d) Credit Suisse AG, Cayman
Islands Branch (“Credit Suisse AG” and, together with Credit Suisse Loan Funding
LLC (“CSLF”) and/or any of its affiliates as may be appropriate to consummate
the transactions contemplated hereby, “CS”; and Credit Suisse AG, together with
each of Frost and WFB, collectively, the “Initial Lenders”; and Credit Suisse
AG, together with each of Frost, WFB and WFS, collectively, the “Commitment
Parties”, and each, a “Commitment Party”) that the Company desires to establish
a $250,000,000 senior secured credit facility by amendment (the “Amendment”) to
the existing Credit Agreement dated January 11, 2017 among the Company, Frost
Bank, as administrative agent, and the lenders party thereto (the “Existing
Credit Agreement” and, as amended by the Amendment, the “Amended Credit
Agreement”), subject to an initial Borrowing Base of $200,000,000 (the
“Facility”), the proceeds of which would be used by the Company (i) to partially
finance the purchase (the “Acquisition”) of the equity interests of Haymaker
Holding Company, LLC, Haymaker Greenfield, LLC and Haymaker Properties, LP
(collectively, the “Acquired Companies”), and to pay related transaction costs,
fees and expenses (the “Transaction”), (ii) for the acquisition and development
of Oil and Gas Properties, (iii) to provide working capital from time to time
for the Company and (iv) for other general corporate and partnership purposes of
the Company and its Restricted Subsidiaries (including Permitted Acquisitions
and permitted Restricted Payments).  All capitalized terms used and not
otherwise defined in this Commitment Letter shall have the same meanings as
specified in the Existing Credit Agreement or the Term Sheet (as defined below),
as applicable.

 

Subject to the terms and conditions of this commitment letter (including the
Summary of Proposed Terms (the “Term Sheet”) attached hereto as Annex I and the
Conditions Precedent attached hereto as Annex II , this “Commitment Letter”),
(a) Frost is pleased to inform the Company of its commitment to provide up to
$100,000,000 of the Facility, (b) Credit Suisse AG is pleased to inform the
Company of its commitment to provide up to $50,000,000 of the Facility, (c) WFB
is pleased to inform the Company of its commitment to provide up to $50,000,000
of the Facility, and (d) Frost, WFS and

 

--------------------------------------------------------------------------------


 

CSLF (collectively, the “Joint Lead Arrangers”) are pleased to inform the
Company that they are willing to act as joint lead arrangers and joint
bookrunners for the Facility.

 

The agreements of each Commitment Party hereunder are several and not joint.  No
Commitment Party is responsible for the performance of the obligations of
another Commitment Party, and the failure of a Commitment Party to perform its
obligations hereunder will not prejudice the rights of any other Commitment
Party hereunder.

 

It is agreed that (a) Frost will act as the sole administrative agent and
collateral agent for the Facility (the “Administrative Agent”) and (b) the Joint
Lead Arrangers will act as joint lead arrangers and joint bookrunners for the
Facility.  It is understood and agreed that Frost will have “left” placement in
all marketing materials and other documentation used in connection with the
Facility.  CSLF and WFB shall have the title of co-syndication agents.  No
additional agents, co-agents, arrangers or bookrunners will be appointed, no
other titles awarded and no compensation (except as set forth in this Commitment
Letter) will be paid, in each case, unless you and the Commitment Parties shall
agree.

 

Section 1.  Conditions Precedent.

 

Each Commitment Party’s agreements hereunder are subject solely to the
conditions precedent set forth on Annex II (it being understood that there are
no conditions (implied or otherwise) to the commitments hereunder (including
compliance with this Commitment Letter, the Fee Letter and the definitive
documentation for the Facility or Amendment or the accuracy of representations
set forth herein or therein) other than those that are expressly set forth in
Annex II hereto).

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Amendment, the Amended Credit Agreement and all other Operative Documents or any
other letter agreement or other undertaking concerning the financing of the
Transaction to the contrary, (a) the terms of the Operative Documents shall be
in a form such that they do not impair availability of the Facility or the
effectiveness of the Amendment on the Closing Date if the conditions in Annex II
shall have been satisfied (or waived by the Joint Lead Arrangers); provided
that, to the extent that any security interest in the Collateral (other than any
Collateral the security interest in which may be perfected by (x) the filing of
a UCC financing statement under the Uniform Commercial Code or (y) the delivery
of certificated equity interests constituting Collateral), is not or cannot be
perfected on the Closing Date after your use of commercially reasonable efforts
to do so (without undue burden or cost), then the perfection of such security
interest will not constitute a condition precedent to the availability of the
Facility on the Closing Date but such security interest will be required to be
perfected within 60 days after the Closing Date (or such longer period as agreed
to by the Administrative Agent in its sole discretion) (which, for the avoidance
of doubt, shall include oil and gas properties evaluated in the Initial Reserve
Report constituting not less than the Collateral Coverage Minimum (as defined in
the Existing Credit Agreement) and (b) the only representations and warranties
the accuracy of which shall be a condition to the availability of the Facility
and the effectiveness of the Amendment on the Closing Date shall be the
Acquisition Agreement Representations and the Specified Representations (each as
defined in paragraph (11) of Annex II hereto).  This provisions of this
paragraph are referred to herein as the “Certain Funds Provisions.”

 

Section 2.  Commitment Termination.  Each Commitment Party’s agreements set
forth in this Commitment Letter will terminate on the earliest of (a) the
Closing Date, (b) the consummation of the Transaction (with or without the use
of the Facility), (c) 11:59 p.m., New York City time, on August 13, 2018 and
(d) the termination of any Acquisition Agreement by you (or your affiliates) in
writing or with your (or your affiliates’) written consent or otherwise in
accordance with its terms (other than with respect to provisions therein that
expressly survive termination), prior to closing of the Acquisition.  Upon the
occurrence of any of the events referred to in the preceding sentence, this
Commitment Letter and the commitments of the Commitment Parties hereunder and
the agreement of the Commitment Parties to

 

2

--------------------------------------------------------------------------------


 

provide the services described herein shall automatically terminate.  You may
also terminate the Commitment Parties’ commitments hereunder in whole upon ten
days’ prior written notice to the Commitment Parties at any time. 
Notwithstanding the foregoing, the termination of any Commitment Party’s
agreements hereunder will not affect the last paragraph of Section 3 (if the
Operative Documents become effective) and Sections 4 through 12, which
provisions will survive any such termination.

 

Section 3.  Syndication.  The Joint Lead Arrangers intend to syndicate the
Facility to a group of banks, financial institutions and other entities
(together with Initial Lenders, the “Lenders”) identified by the Joint Lead
Arrangers in consultation with, and subject to the consent of, you (such consent
not to be unreasonably withheld or delayed).  Notwithstanding the right to
syndicate the Facility and receive commitments with respect thereto, (a) the
syndication of, or receipt of commitments or participations in respect of, all
or any portion of the Initial Lenders’ commitments hereunder prior to the
initial funding of the Facility on the Closing Date shall not be a condition to
the Initial Lenders’ commitments and (b) notwithstanding any other provision of
this Commitment Letter to the contrary and notwithstanding any assignment,
syndication or participation by the Initial Lenders, unless you otherwise agree
in writing in your sole discretion (i) the Initial Lenders shall not be
released, relieved or novated from their obligations hereunder (including their
obligations to fund the Facility on the Closing Date) in connection with any
syndication, assignment or participation of the Facility, including their
respective commitments in respect thereof, until the initial funding of the
Facility on the Closing Date, (ii) no assignment or novation shall become
effective (as between you and the Initial Lenders) with respect to all or any
portion of the Initial Lenders’ commitments in respect of the Facility until the
initial funding of the Facility on the Closing Date and (iii) unless you
otherwise agree in writing, the Initial Lenders shall retain exclusive control
over all rights and obligations with respect to their respective commitments in
respect of the Facility, including all rights with respect to consents,
modifications, supplements and amendments, until the initial funding of the
Facility on the Closing Date has occurred; provided, that the preceding clauses
(i) through (iii) shall not apply to any reduction of commitments in connection
with the appointment of any additional bookrunner, arranger or agent pursuant in
accordance with this Commitment Letter.  The Joint Lead Arrangers will manage
all aspects of the syndication in consultation with the Company, including the
timing of all offers to potential Lenders, the determination of the amounts
offered to potential Lenders, the acceptance of commitments of the Lenders, the
assignment of any titles and the compensation to be provided to the Lenders (in
each case subject to your approval of the identity of the Lenders as set forth
in this paragraph above).

 

The Joint Lead Arrangers intend to commence syndication efforts promptly upon
the execution of this Commitment Letter, and you agree actively to assist the
Joint Lead Arrangers in completing a syndication satisfactory to us and you. 
Such assistance shall include, until the earliest to occur of (x) 45 days after
the Closing Date and (y) the date on which a Successful Syndication (as defined
below) is achieved (the earlier of such dates, the “Syndication Date”), (a) your
using commercially reasonable efforts to take all action, as the Joint Lead
Arrangers may reasonably request, to assist the Joint Lead Arrangers in
completing a syndication satisfactory to us and you; (b) making senior
management and representatives of the Company available, and subject to the
limitations on your rights set forth in the Acquisition Agreements, using
commercially reasonable efforts to cause senior management and representatives
of the Acquired Companies to be available, in each case, to participate in
information meetings with potential Lenders at such times and places to be
mutually agreed; (c) ensuring that the syndication efforts benefit from the
Company’s existing lending relationships, and subject to the limitations on your
rights set forth in the Acquisition Agreements, the Acquired Companies’ existing
lending relationships; (d) assisting in the preparation of a customary
confidential information memorandum for the Facility and other customary slides
and other customary marketing materials to be used in connection with the
syndication of the Facility; (e) providing the Joint Lead Arrangers with
projections and the financial statements required by Annex II; and (f) hosting,
with the Joint Lead Arrangers, one or more meetings and/or calls with
prospective Lenders at mutually agreed times and locations (which may be by
teleconference or other electronic means). As used herein, “Successful

 

3

--------------------------------------------------------------------------------


 

Syndication” means a syndication to prospective Lenders in which (1) Frost holds
aggregate commitments under the Facility of no more than $50,000,000, (2) WFB
holds aggregate commitments under the Facility of no more than $45,000,000, and
(3) Credit Suisse AG holds aggregate commitments under the Facility of no more
than $25,000,000.  It is understood that the commitments of the Initial Lenders
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Facility from other Lenders, and in no event shall the
successful completion of the syndication of the Facility constitute a condition
to the availability of the Facility.  In addition, notwithstanding anything
herein to the contrary, (1) you will not be required to provide any information
to the extent that the provision thereof would violate any attorney-client
privilege, law, rule or regulation, fiduciary duty, binding agreement or any
obligation of confidentiality (not created in contemplation hereof) binding on
you, the Acquired Companies or your or their respective affiliates (provided
that in the event that you do not provide information in reliance on the
exclusions in this sentence, you shall use commercially reasonable efforts to
provide notice to the Joint Lead Arrangers promptly upon obtaining knowledge
that such information is being withheld solely to the extent you are able to do
so without violating the applicable obligation or privilege) and (2) your
commercially reasonable efforts to cause the Acquired Companies and their
management or other representatives to do or assist with any of the provisions
of this paragraph shall not include actions or assistance to the extent the same
would be in contravention of the Acquisition Agreements.

 

The Company acknowledges that (a) the Joint Lead Arrangers may make available
any Information and Projections (each as defined in Section 8) (collectively,
the “Company Materials”) to potential Lenders by posting the Company Materials
on IntraLinks, a secure Internet site or another similar electronic system (the
“Platform”) and (b) certain of the potential Lenders may be public side Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Company or its securities) (each, a “Public Lender”).  The
Company agrees that (i) at the request of the Joint Lead Arrangers, it will
prepare a version of the information package and presentation to be provided to
potential Lenders that does not contain material non-public information
concerning the Company or its securities for purposes of United States federal
and state securities laws; (ii) all Company Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC”
which, at a minimum, will mean that the word “PUBLIC” will appear prominently on
the first page thereof; (iii) by marking Company Materials “PUBLIC,” the Company
will be deemed to have authorized the Joint Lead Arrangers and the proposed
Lenders to treat such Company Materials as not containing any material
non-public information (although they may be confidential or proprietary) with
respect to the Company or its securities for purposes of United States federal
and state securities laws; (iv) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Lender,”; and (v) the Joint Lead Arrangers will be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Lender.”  It is
understood that in connection with your assistance described above, a customary
authorization letter will be included in any confidential information memorandum
authorizing the distribution thereof to prospective Lenders and such
authorization letters will contain a customary “10b-5” representation
(substantially consistent with the representation set forth in Section 8 to the
Joint Lead Arrangers that the Public Lender information does not include
material non-public information about the Company or its subsidiaries and, to
your knowledge, the Acquired Companies or its subsidiaries, and that any such
confidential information memorandum will contain customary provisions
exculpating us and our affiliates with respect to any liability related to the
use or misuse of the contents of the Company Materials or related offering and
marketing materials by the recipients thereof and the Company and your
respective subsidiaries and affiliates with respect to any liability related to
the use or misuse of the contents of such confidential information memorandum,
Company Materials or any related marketing material by the recipients thereof in
violation of applicable securities laws; provided that such exculpation of the
Company and your and their respective subsidiaries and affiliates shall not
impact the Joint Lead Arrangers’ right to indemnification hereunder.

 

4

--------------------------------------------------------------------------------


 

To ensure an effective syndication of the Facility, the Company agrees that
until the Syndication Date has occurred, the Company will not, and will not
permit any of its subsidiaries to, arrange, syndicate or issue, attempt to
arrange, syndicate or issue, announce or authorize the announcement of the
arrangement, syndication or issuance of any debt facility or debt security
(including any renewals thereof) without the prior written consent of the
Commitment Parties (other than (A) the Facility, (B) intercompany indebtedness,
(C) indebtedness under the Existing Credit Agreement and (D) the Preferred
Equity).

 

Section 4.  Fees.  In addition to the fees described in Annex I, the Company
will pay the non-refundable fees set forth in the Arranger Fee Letter agreement
dated the date hereof (the “Fee Letter”) among the Company and the Commitment
Parties.  The terms of the Fee Letter are an integral part of each Commitment
Party’s agreements hereunder and constitute part of this Commitment Letter for
all purposes hereof.

 

Section 5.  Indemnification.  The Company will indemnify and hold harmless each
Commitment Party, each Lender and each of their respective affiliates and each
of their respective officers, directors, employees, advisors, agents and
representatives (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and reasonable and documented out-of-pocket
expenses (including without limitation, reasonable and documented out-of-pocket
fees and disbursements of one firm of counsel for all Indemnified Parties taken
as a whole (and, if necessary by a single firm of local counsel in each
appropriate jurisdiction for all Indemnified Parties, taken as a whole (and, in
the case of an actual or perceived conflict of interest where the Indemnified
Parties affected by such conflict informs you of such conflict, of another firm
of counsel for each such affected Indemnified Party in each relevant
jurisdiction))), that may be incurred by or asserted or awarded against any
Indemnified Party (including without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case, arising out of or in connection with or by
reason of this Commitment Letter or the Operative Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Facility, except to the extent such claim, damage, loss, liability or
expense (A) is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from an Indemnified Party’s gross negligence or
willful misconduct, (B) is found in a final, non-appealable judgment by a court
of competent jurisdiction to have arisen from a material breach by such
Indemnified Party of its funding obligations hereunder, (C) arises from any
proceeding by an Indemnified Party against another Indemnified Party (other than
a proceeding involving (i) conduct or omissions or alleged conduct or omissions
by the Company, its Subsidiaries, the Acquired Companies or any of their
respective affiliates or (ii) the Joint Lead Arrangers or the Administrative
Agent in their applicable capacities, or any other Commitment Party acting in a
similar arranger or agent capacity).  In the case of an investigation,
litigation or other proceeding to which the indemnity in this paragraph applies,
such indemnity will be effective whether or not such investigation, litigation
or proceeding is brought by the Company, any of its directors, security holders
or creditors, an Indemnified Party or any other person or an Indemnified Party
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.

 

Notwithstanding anything to the contrary herein, the Company, on behalf of
itself and its subsidiaries and affiliates, hereby acknowledges that none of the
Commitment Parties (and/or any of their affiliates and/or their or their
affiliates’ officers, directors, employees, controlling persons, advisors,
agents, attorneys or representatives) shall have any liability to the Company or
any of its subsidiaries or affiliates under this Commitment Letter or for any
claim made by the Company or any of its subsidiaries or affiliates based on, in
respect of, or by reason of, the transactions contemplated hereby, including,
but not limited to, any dispute relating to, or arising from, the Facility, this
Commitment Letter, the Operative Documents, the Transaction or the performance
thereof or any actual or proposed use of the proceeds of the Facility, except to
the extent of direct damages determined in a final, non-appealable judgment by a
court of competent jurisdiction (A) to have resulted from an Indemnified Party’s
gross negligence or

 

5

--------------------------------------------------------------------------------


 

willful misconduct or (B) to have arisen from a material breach by such
Indemnified Party of its funding obligations hereunder.

 

Except in the case of damages owing to any Indemnified Party pursuant to the
foregoing indemnity, none of the Company, its Subsidiaries, nor any Indemnified
Party shall be liable for any special, consequential, punitive or indirect
damages (including without limitation, any loss of profits, business or
anticipated savings) arising out of or in connection with or by reason of this
Commitment Letter, the Facility, the Transaction, the Operative Documents or the
transactions contemplated hereby or thereby or any actual or proposed use of the
proceeds of the Facility.

 

The Company acknowledges that information and other materials relative to the
Facility and the transactions contemplated hereby may be transmitted through the
Platform.  No Indemnified Person will be liable to the Company or any of its
affiliates or any of their respective security holders or creditors for any
damages arising from the use by unauthorized persons of information or other
materials sent through the Platform that are intercepted by such persons other
than for direct, actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

You shall not be liable for any settlement of any proceedings if the amount of
such settlement was effected without your prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), but if settled with
your prior written consent or if there is a final judgment by a court of
competent jurisdiction in such proceeding, you agree to indemnify and hold
harmless each Indemnified Party from and against any and all losses, claims,
damages, liabilities and expenses by reason of such settlement or judgment in
accordance with this paragraph.   The Company shall not, without the prior
written consent of each Indemnified Party affected thereby, settle any
threatened or pending claim or action that would give rise to the right of any
Indemnified Party to claim indemnification hereunder unless such settlement
(x) includes a full and unconditional release of all liabilities arising out of
such claim or action against such Indemnified Party, (y) does not include any
statement as to or an admission of fault, culpability or failure to act by or on
behalf of such Indemnified Party and (z) requires no action on the part of the
Indemnified Party other than its consent.

 

Upon the initial funding of the Facility on the Closing Date, the foregoing
indemnification provisions shall be superseded by the indemnification provisions
in the Amended Credit Agreement (to the extent covered thereby).

 

Section 6.  Costs and Expenses.  The Company will pay, or reimburse each
Commitment Party on demand for, all reasonable and documented out-of-pocket
costs and expenses incurred by such Commitment Party (whether incurred before or
after the date hereof) in connection with the Facility and the preparation,
negotiation, execution and delivery of this Commitment Letter and the Operative
Documents, including without limitation, the reasonable and documented fees and
expenses of Paul Hastings LLP and Murphy Mahon Keffler & Farrier, L.L.P., as
counsel for the Joint Lead Arrangers (and, if necessary by a single firm of
local counsel in each appropriate jurisdiction), regardless of whether any of
the transactions contemplated hereby are consummated.  The Company will also pay
all reasonable and documented costs and expenses of each Commitment Party
(including without limitation, the reasonable and documented fees and
disbursements of counsel) incurred in connection with the enforcement of any of
their respective rights and remedies under this Commitment Letter.

 

Section 7.  Confidentiality. By accepting delivery of this Commitment Letter,
the Company agrees that this Commitment Letter and the Fee Letter are for the
Company’s confidential use only and that neither the Commitment Letter, the Fee
Letter nor their terms may be disclosed by the Company to any person without the
consent of the Commitment Parties except (a) the Company may disclose this
Commitment Letter, the Fee Letter and their respective terms to (i) the
Company’s affiliates and its and

 

6

--------------------------------------------------------------------------------


 

their respective officers, directors, employees, advisors, attorneys,
accountants, agents and representatives (the “Company Representatives”),
(ii) the officers, directors, employees, advisors, attorneys, auditors, agents
and representatives of the Acquired Companies and the sellers of the Acquired
Companies (provided that any disclosure of the Fee Letter shall be redacted in
respect of the amounts, percentages and basis points set forth therein (and
after the Closing Date the Fee Letter may be disclosed on an unredacted basis to
such officers, directors, employees, advisors, attorneys, agents and
representatives) and (iii) in respect of the Commitment Letter only, to the
purchasers and arrangers of the Preferred Equity and their respective officers,
directors, employees, advisors, attorneys, agents and representatives, in each
case, only on a confidential and “need to know” basis in connection with the
transactions contemplated hereby, (b) the Company may make such public or
private disclosures of the Commitment Letter, the Fee Letter and their terms and
conditions hereof as the Company is required by law or compulsory legal process
or to the extent required by governmental or regulatory authorities (in which
case, the Company agrees, to the extent permitted by law, to inform the
Commitment Parties promptly in advance thereof), (c) the Commitment Letter, the
Fee Letter and their terms may be disclosed to a court, tribunal or any other
applicable administrative agency or judicial authority in connection with the
enforcement of your rights hereunder (in which case you agree to inform the
Commitment Parties promptly thereof prior to such disclosure to the extent
permitted by applicable law) and (d) you may disclose this Commitment Letter
(but not the Fee Letter) and its contents in any proxy statement, registration
statement or other public filing related to the Transaction, and the aggregate
amount of fees (including upfront fees and arranger fees) payable under the Fee
Letter may be disclosed as part of generic disclosure regarding sources and uses
for closing of the Transaction (but without disclosing any specific fees or
other economic terms or to whom such fees or other amounts are owed). 
Notwithstanding any other provision in this Commitment Letter, the Commitment
Parties hereby confirm that the Company and the Company Representatives will not
be limited from disclosing the U.S. tax treatment or U.S. tax structure of the
Facility.

 

Each Commitment Party shall use all confidential information provided to it by
or on behalf of you hereunder solely for the purpose of providing the services
which are the subject of this Commitment Letter and otherwise in connection with
the Transaction and shall treat confidentially all such information; provided
that nothing herein shall prevent any Commitment Party from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such Commitment Party
agrees (except with respect to any audit or examination conducted by bank
accountants or any self-regulatory or governmental or regulatory authority) to
inform you promptly thereof to the extent practicable and not prohibited by law,
rule or regulation), (b) upon the request or demand of any regulatory authority
having jurisdiction over such Commitment Party or any of its affiliates (in
which case such Commitment Party agrees (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory or governmental
or regulatory authority) to inform you promptly thereof to the extent
practicable and not prohibited by law, rule or regulation), (c) to the extent
that such information becomes publicly available other than by reason of
disclosure in violation of this agreement by such Commitment Party, (d) to such
Commitment Party’s affiliates, employees, legal counsel, accountants,
independent auditors and other experts, professionals or agents who are informed
of the confidential nature of such information, (e) for purposes of establishing
a defense in any legal proceeding or to enforce our rights thereunder, (f) to
the extent that such information is received by any Commitment Party from a
third party that is not to any Commitment Party’s knowledge subject to
confidentiality obligations to you, (g) to the extent that such information is
independently developed by any Commitment Party, (h) to potential Lenders,
participants, assignees, solicitees, potential assignees, prospective
counterparties under hedging, swap or derivatives agreements and their
respective directors, officers, employees and agents, including accountants,
legal counsel and other advisors who have reason to use such information in
connection with the transactions contemplated hereby (subject to similar
confidentiality provisions as provided herein or otherwise in accordance with
the standard syndication processes of the Commitment Parties or customary market
standards for dissemination of such type of

 

7

--------------------------------------------------------------------------------


 

information) or (i) with your prior written consent.  This paragraph shall
terminate on the earlier of (i) the first anniversary of the date of the
Commitment Letter and (ii) in the case of any Commitment Party that becomes a
party to the definitive documentation for the Facility, the Closing Date (at
which point, the confidentiality provisions of such definitive documentation
will supersede the provisions of this paragraph); provided that the termination
of obligations under this paragraph shall not relieve any Commitment Party from
its responsibilities in respect of any breach of this paragraph prior to such
termination.

 

Section 8.  Representations and Warranties of the Company.  The Company
represents and warrants that (and with respect to the Acquired Companies and
their assets, to the best of the Company’s knowledge) (a) all written
information, other than Projections (as defined below), that has been or will
hereafter be made available to any Commitment Party, any Lender or any potential
Lender by the Company or any Company Representatives in connection with the
transactions contemplated hereby (the “Information”), when taken as a whole, is
and will be complete and correct in all material respects and does not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not misleading
in light of the circumstances under which such statements were or are made and
(b) all financial projections, if any, that have been or will be prepared by the
Company or any Company Representatives and made available to any Commitment
Party, any Lender or any potential Lender (the “Projections”) have been or will
be prepared in good faith based upon assumptions that are or were reasonable as
of the date such Projections were furnished (it being understood that the
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the Company’s control, no assurance can be given that the
Projections will be realized and actual results during the period or periods
covered by any such Projections may differ from the projected results, and such
differences may be material).  If, at any time from the date hereof until the
termination of this Commitment Letter, any of the representations and warranties
in the preceding sentence would not be accurate and complete in any material
respect if the Information or Projections were being furnished, and such
representations and warranties were being made, at such time, then the Company
agrees to promptly supplement the Information and/or Projections from time to
time so that the representations and warranties contained in this paragraph
remain accurate and complete in all material respects under those circumstances.
The Company also agrees to promptly advise the Commitment Parties of all
developments materially affecting the Company or the Transaction.
Notwithstanding anything to the contrary, the accuracy of the foregoing
representations, whether or not cured, shall not be a condition to the closing
of the Amendment or to the obligations of the Commitment Parties or the funding
of the Loans on the Closing Date hereunder unless the inaccuracy results in an
express condition hereunder otherwise not having been satisfied.

 

In providing this Commitment Letter and in arranging the Facility, the
Commitment Parties are relying on the accuracy of the Information furnished to
them by or on behalf of the Company or any Company Representatives without
independent verification thereof.

 

Section 9.  Not a Fiduciary, Etc.  The Company hereby acknowledges that each of
the Commitment Parties is acting pursuant to a contractual relationship on an
arm’s length basis, and the parties hereto do not intend that the Commitment
Parties act or be responsible as a fiduciary to the Company, its management,
stockholders, creditors or any other person.   Each of the Company and each
Commitment Party hereby expressly disclaims any fiduciary relationship and
agrees they are each responsible for making their own independent judgments with
respect to any transactions entered into between them. The Company also hereby
acknowledges that the Commitment Parties have not advised and are not advising
the Company as to any legal, accounting, regulatory or tax matters, and that the
Company is consulting its own advisors concerning such matters to the extent it
deems appropriate.  The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Commitment Parties or any of their respective affiliates with respect to any
breach or alleged breach of agency, fiduciary duty or conflict of interest.

 

8

--------------------------------------------------------------------------------


 

The Company understands that each Commitment Party and its affiliates (each
Commitment Party, together with its affiliates, being collectively, a “Group”)
are engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research).  Members of each Group and businesses within each Group
generally act independently of each other, both for their own account and for
the account of clients.  Accordingly, there may be situations where parts of a
Group and/or their clients either now have or may in the future have interests,
or take actions, that may conflict with the Company’s interests.  For example, a
Group may, in the ordinary course of business, engage in trading in financial
products or undertake other investment businesses for their own account or on
behalf of other clients, including without limitation, trading in or holding
long, short or derivative positions in securities, loans or other financial
products of the Company or its affiliates or other entities connected with the
Facility or the transactions contemplated hereby.

 

In recognition of the foregoing, the Company agrees that no Group is required to
restrict its activities as a result of this Commitment Letter and that each
Group may undertake any business activity without further consultation with or
notification to the Company.  Neither this Commitment Letter nor the receipt by
any Commitment Party of confidential information nor any other matter will give
rise to any fiduciary, equitable or contractual duties (including without
limitation, any duty of trust or confidence) that would prevent or restrict a
Group from acting on behalf of other customers or for its own account. 
Furthermore, the Company agrees that no Group and no member or business of a
Group is under a duty to disclose to the Company or use on behalf of the Company
any information whatsoever about or derived from those activities or to account
for any revenue or profits obtained in connection with such activities. 
However, consistent with each Group’s long-standing policy to hold in confidence
the affairs of its customers, no Group will use confidential information
obtained from the Company except in connection with its services to, and its
relationship with, the Company.

 

Section 10.  Governing Law, Etc.  This Commitment Letter will be governed by,
and construed in accordance with, the law of the State of New York; provided
that, notwithstanding the foregoing, it is understood and agreed that
(a) interpretation the definition of “Company Material Adverse Effect” (as
defined in Annex II) and whether a Company Material Adverse Effect has occurred,
(b) the determination of the accuracy of any Specified Acquisition Agreement
Representation (as defined in Annex II) and whether as a result of any
inaccuracy thereof you have the right (taking into account any applicable cure
provisions) to terminate your obligations under any Acquisition Agreement or
decline to consummate the Acquisition and (c) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreements, in each case shall be governed by, and construed in accordance with,
the laws of the State of Delaware.  This Commitment Letter sets forth the entire
agreement between the parties with respect to the matters addressed herein and
supersedes all prior communications, written or oral, with respect hereto.  This
Commitment Letter may be executed in any number of counterparts, each of which,
when so executed, will be deemed to be an original and all of which, taken
together, will constitute one and the same Commitment Letter.  Delivery of an
executed counterpart of a signature page to this Commitment Letter by telecopier
or electronic mail will be as effective as delivery of an original executed
counterpart of this Commitment Letter.  Each of the parties hereto agrees that
(i) this Commitment Letter, if accepted by you as provided below, is a valid,
binding and enforceable agreement with respect to the subject matter herein,
including an agreement to negotiate in good faith on a timely basis the
Operative Documents by the parties hereto giving due consideration for the
timing of the Acquisition contemplated by the Acquisition Agreements and in a
manner consistent with this Commitment Letter, including the execution and
delivery of the Operative Documents as provided in this Commitment Letter, and
(ii) the Fee Letter is a valid, binding and enforceable agreement with respect
to the subject matter contained therein.  Section headings used herein are for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Commitment Letter.

 

9

--------------------------------------------------------------------------------


 

Section 11.  Waiver of Jury Trial.  Each party hereto irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Commitment
Letter or the transactions contemplated hereby or the actions of the parties
hereto in the negotiation, performance or enforcement hereof.

 

Section 12.  Consent to Jurisdiction, Etc.  Each party hereto irrevocably and
unconditionally (i) submits to the exclusive jurisdiction of any New York State
or Federal court located in the County and City of New York over any suit,
action or proceeding arising out of or relating to this Commitment Letter,
(ii) accepts for itself and in respect of its property the jurisdiction of such
courts, (iii) waives any objection to the laying of venue of any such suit,
action or proceeding brought in any such courts and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum and
(iv) consents to the service of any process, summons, notice or document in any
such suit, action or proceeding by registered mail addressed to the Company at
its address specified on the first page of this Commitment Letter.  A final
judgment in any such suit, action or proceeding will be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing herein will affect the right of any Commitment Party
to serve legal process in any other manner permitted by law.  To the extent that
the Company has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, the Company irrevocably waives such immunity
in respect of its obligations under this Commitment Letter.

 

Section 13.  Patriot Act Compliance.  The Commitment Parties hereby notify the
Company that pursuant to the requirements of the USA PATRIOT ACT (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) and the
requirements of 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), it
is required to obtain, verify and record information that identifies the Company
and each guarantor, which information includes the name and address of the
Company and other information that will allow the Commitment Parties to identify
the Company and each guarantor in accordance with the Patriot Act or Beneficial
Ownership Regulation.  In that connection, the Commitment Parties may also
request corporate formation documents, or other forms of identification, to
verify information provided.

 

Section 14.  Amendments and Assignments.  This Commitment Letter shall not be
assignable by any party hereto without the prior written consent of the other
parties hereto (and any purported assignment without such consent shall be null
and void), is intended to be solely for the benefit of the parties hereto and
the Indemnified Parties and is not intended to and does not confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
and the Indemnified Parties to the extent expressly set forth herein, except to
the extent that you and we otherwise agree in writing.  This Commitment Letter
may not be amended or modified, or any provision hereof waived, except by a
written agreement signed by all parties hereto.

 

Section 15.  Prospective Waiver to Credit Agreement.  Frost Bank, as Lender and
as the Administrative Agent, and the Company, as Borrower, hereby agree to
prospectively waive the requirement that the Company deliver a Reserve Report on
July 1, 2018 in Sections 2.14 and 9.14 of the Existing Credit Agreement.

 

Please indicate the Company’s acceptance of the provisions hereof by signing the
enclosed copy of this Commitment Letter and the Fee Letter and returning them to
Alex Zemkoski, Frost Bank, 640 Taylor Street, Fort Worth, Texas 76102 (fax:
817.420.5228 or email: alex.zemkoski@frostbank.com) at or before 5:00 p.m. (Fort
Worth time) on May29, 2018, the time at which the agreements of each Commitment
Party hereunder (if not so accepted prior thereto) will terminate.  If the
Company elects to

 

10

--------------------------------------------------------------------------------


 

deliver this Commitment Letter by telecopier, please arrange for the executed
original to follow by next-day courier.

 

[Remainder of page left blank; signature pages follow.]

 

11

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

FROST BANK

 

 

 

 

 

 

By:

/s/ Alex Zemkoski

 

Name: Alex Zemkoski

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO COMMITMENT LETTER — KIMBELL ROYALTY]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLAND BRANCH

 

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Nupur Kumar

 

 

Authorized Signatory

 

 

 

By:

/s/ Christopher Zybrick

 

 

Christopher Zybrick

 

 

Authorized Signatory

 

 

 

CREDIT SUISSE LOAN FUNDING LLC

 

 

 

 

 

By:

/s/ Timothy Perry

 

Name: Timothy Perry

 

Title: Managing Director

 

[SIGNATURE PAGE TO COMMITMENT LETTER — KIMBELL ROYALTY]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jay Buckman

 

Name: Jay Buckman

 

Title: Director

 

 

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

By:

/s/ Rob McLean

 

Name: Rob McLean

 

Title: Director

 

[SIGNATURE PAGE TO COMMITMENT LETTER — KIMBELL ROYALTY]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

on May 28, 2018:

 

 

 

KIMBELL ROYALTY PARTNERS, LP

 

 

 

By: Kimbell Royalty GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Matthew S. Daly

 

 

Name: Matthew S. Daly

 

 

Title: Chief Operating Officer

 

 

[SIGNATURE PAGE TO COMMITMENT LETTER — KIMBELL ROYALTY]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Term Sheet

 

[See attached.]

 

[ANNEX I TO COMMITMENT LETTER — KIMBELL ROYALTY]

 

--------------------------------------------------------------------------------


 

SUMMARY OF PROPOSED TERMS

 

Borrower:

 

Kimbell Royalty Partners, LP

 

 

 

Guarantors:

 

Rivercrest Royalties, LLC

 

 

Kimbell Intermediate Holdings, LLC

 

 

Kimbell Intermediate GP, LLC

 

 

Hochstetter, LP

 

 

Rochester Minerals, LP

 

 

Kimbell Royalty Holdings, LLC

 

 

Haymaker Holding Company, LLC

 

 

Haymaker Greenfield, LLC

 

 

Haymaker Properties, LP

 

 

 

Lenders:

 

Frost Bank (50%)

 

 

Credit Suisse (25%)

 

 

Wells Fargo (25%)

 

 

 

Credit Facility:

 

Revolving Line of Credit

 

 

 

Facility Amount:

 

$250,000,000

 

 

 

Borrowing Base:

 

$200,000,000. Notwithstanding anything to the contrary in the Commitment Letter,
if on the Closing Date the Borrower and its Restricted Subsidiaries do not
acquire at least 95% of the PV-9 value of the oil and gas properties of the
Acquired Companies evaluated in the Initial Reserve Report pursuant to the
Acquisition, the initial Borrowing Base on the Closing Date shall be reduced by
an amount equal to the Borrowing Base value attributable to such oil and gas
properties not acquired pursuant to the Acquisition, as determined by the Joint
Lead Arrangers in their sole discretion and consistent with their normal oil and
gas lending criteria as it exists on the Closing Date

 

 

 

Commitment:

 

$200,000,000

 

 

 

Targeted Closing Date:

 

~ July 13, 2018

 

 

 

Use of Proceeds:

 

The acquisition and development of Oil and Gas Properties and for working
capital and other general partnership purposes of the Borrower and its
Restricted Subsidiaries (including Permitted Acquisitions and permitted
Restricted Payments). Loans made on the closing date of the Amendment will be
used to fund a portion of cash consideration for the Acquisition (as defined
below) and fees and expenses in connection therewith.

 

 

 

Amortization:

 

Interest on Base Rate loans due quarterly, with interest on LIBOR loans due the
earlier of the end of the Interest Period for such loans or quarterly. Principal
due at maturity.

 

 

 

Maturity:

 

February 8, 2022

 

 

 

Letters of Credit:

 

Letters of Credit to be reserved under the Borrowing Base with a sublimit of 10%
of Borrowing Base then in effect.

 

 

 

Security:

 

A Collateral Coverage Minimum of 60% of PV-9 of PDP Reserves by value, after
giving effect to the Acquisition, with best efforts to reach 70%. 
Notwithstanding the foregoing, the Borrower shall be required to use
commercially reasonable efforts to execute and deliver mortgages on the Closing
Date on all properties of the Acquired Companies which are currently subject to
a mortgage in favor of Wells Fargo Bank, National Association pursuant to the
Acquired Companies’ existing financings, but completion of execution and
delivery of such mortgages shall not be a condition to the Closing Date.  The
Amendment will provide that the Borrower will have 60 days after the Closing
Date (subject to extension, in the sole discretion of the Administrative Agent,
so long as the Borrower is working diligently) to complete such mortgages and
such other mortgages as shall be necessary to satisfy the Collateral Coverage
Minimum.

 

--------------------------------------------------------------------------------


 

Borrowing Base:

 

Semi-annual redeterminations around May 1st and November 1st each year. Borrower
and Required Lenders may each request a special determination one time between
successive Redetermination Dates, in addition to the scheduled redeterminations.

 

 

 

Loan Pricing:

 

Borrowing

 

LIBOR

 

ABR

 

Unused

 

 

 

Base Usage

 

Margin

 

Margin

 

Fee

 

 

 

³ 90%

 

3.000

%

2.000

%

0.500

%

 

 

< 90%

 

2.750

%

1.750

%

0.500

%

 

 

< 75%

 

2.500

%

1.500

%

0.500

%

 

 

< 50%

 

2.250

%

1.250

%

0.500

%

 

 

< 25%

 

2.000

%

1.000

%

0.500

%

 

 

 

 

 

Note: 30, 60, 90 and 180 day LIBOR tranches available

 

 

 

Unused Fee:

 

Commitment fee on the unused portion of the Borrowing Base equal to 50 basis
points, payable quarterly in arrears.

 

 

 

Agency Fee:

 

As provided in that certain Fee Letter, dated as of January 11, 2017, between
the Administrative Agent and the Borrower.

 

 

 

L/C Fronting Fee:

 

0.125% per annum.

 

Reporting Requirements:

 

1.              Annual audited financial statements to be delivered within 120
days of the end of each fiscal year.

2.              Quarterly internally prepared financial statements for the first
three fiscal quarters of each fiscal year to be delivered within 60 days of the
end of such fiscal quarter (or such longer period as agreed to by the
Administrative Agent).

3.              Quarterly production reports due within 60 days of the end of
the first three fiscal quarters of each fiscal year (or such longer period as
agreed to by the Administrative Agent).

4.              Certificates of compliance due with financial statements.

5.              Engineering reports due April 1st (internally prepared) and
October 1st (prepared by an Approved Petroleum Engineer) of each year

6.              Annual budget due within 120 days of the end of each fiscal year
(or such longer period as agreed to by the Administrative Agent).

7.              All other information as reasonably requested by the Lenders.

 

Covenants:

 

1.              Maximum Debt to EBITDAX Ratio of 4.0x (calculated for the four
fiscal quarter period ending on the last day of each fiscal quarter).

2.              Minimum Current Ratio of 1.0x (including Available Commitments).

3.              Other Indebtedness not to exceed $5,000,000, Capital Leases and
purchase money financings not to exceed $5,000,000.  Indebtedness of an acquired
Person shall not be permitted.  Permitted Additional Debt shall be permitted if,
prior to the time any such Indebtedness is incurred (and at all times thereafter
until such Indebtedness is repaid in full), the Borrower and Guarantors grant
first-priority perfected Liens on Borrowing Base Properties constituting 80% of
PV-9 of PDP Reserves by value.

4.              (i) Other general Investments limited to $10,000,000,
(ii) Investments in “ventures” limited to $10,000,000 and (iii) Investments in
Unrestricted Subsidiaries limited to $10,000,000.

5.              Sale of Borrowing Base Properties with a Borrowing Base value in
excess of 10% of Borrowing Base since the last redetermination of the Borrowing
Base triggers a Borrowing Base adjustment in an amount equal to the PV-9 value
attributable to the disposed Borrowing Base Properties.

6.              Commodity hedging limited to 80% of projected PDP production for
up to 36 months.

7.              Restricted Payments (other than redemptions of Preferred Equity)
permitted so long as, after giving effect thereto, (a) no Event of Default or
Borrowing Base Deficiency exists, (b) the Borrower has Liquidity (to be defined
as Available Commitments and Unrestricted Cash (to be defined in a manner to be
agreed)) in an amount not less than 10% of the Loan Limit and (c) the Borrower
is in pro forma compliance with a maximum Debt to EBITDAX Ratio of 4.0x.  For
the avoidance of doubt, dividends/distributions on Preferred Equity can be
paid-in-kind.

 

--------------------------------------------------------------------------------


 

8.              Limitation on issuance of preferred Equity Interests other than
the Preferred Equity.

9.              Redemption of Preferred Equity permitted (i) so long as, after
giving effect thereto, (a) no Event of Default or Borrowing Base Deficiency
exists, (b) the Borrower has Liquidity (as defined above) in an amount not less
than 10% of the Loan Limit and (c) the Borrower is in pro forma compliance with
a maximum Debt to EBITDAX Ratio of 3.25x or (ii) with an amount equal to the net
cash proceeds of a substantially concurrent issuance of (x) common Equity
Interests or (y) other preferred Equity Interests on terms reasonably
satisfactory to the Majority Lenders and in any event on terms and conditions no
less favorable to the Borrower than the Preferred Equity, with an issuance being
deemed to be substantially concurrent so long as it such redemption occurs
within 60 days following such issuance.

10.       Primary operating accounts to be maintained at Frost Bank and control
agreements to be entered into for all deposit accounts and securities accounts
(other than Excluded Accounts) prior to the time that any property is deposited
in such account.

 

Other Amendments To Existing Credit Agreement:

 

1.              The Credit Agreement will be amended to permit (a) the
consummation of the Acquisition, (b) the issuance of the Preferred Equity on the
terms described in the Commitment Letter and (c) the Borrower’s intended change
of its U.S. federal income tax status from a pass-through partnership to an
entity taxable as a corporation by means of a “check-the-box” election, “up-C”
structure, a combination thereof or otherwise, on terms and conditions
reasonably acceptable to the Joint Lead Arrangers (such acceptance not to be
unreasonably withheld, conditioned or delayed).

2.              The “No Material Adverse Effect” representation and warranty
will be amended so that such representation and warranty is made “since the
Funding Date” and is brought down with each extension of credit (other than the
borrowing on the Closing Date).

3.              The Solvency definition and representation and warranty will be
amended so that such representation and warranty is brought down with each
extension of credit (including the borrowing on the Closing Date).

4.              The Liens covenant will be amended to restrict Liens on all
property of the Borrower and its Restricted Subsidiaries, except for Permitted
Liens permitted by the Existing Credit Agreement and other Liens to be mutually
agreed by the Joint Lead Arrangers and the Borrower.

5.              The Disposition covenant will be amended to restrict
dispositions of all property of the Borrower and its Restricted Subsidiaries,
except for disposition baskets permitted by the Existing Credit Agreement and
other dispositions to be mutually agreed by the Joint Lead Arrangers and the
Borrower.

6.              The debt basket set forth in Section 10.7(b) of the Existing
Credit Agreement (permitting certain indebtedness in the ordinary course of
business without limit) will be deleted in its entirety.

7.              The hedging covenant will be amended to delete the ability of
the Borrower and its Restricted Subsidiaries to provide collateral to
counterparties that are not Lenders (or Affiliates of Lenders).

8.              The covenant requiring control agreements over deposit accounts
and securities accounts will be amended to permit the exercise of control over
such accounts upon any Event of Default.

 

All other provisions and terms not expressly addressed above shall be consistent
with the Existing Credit Agreement or as otherwise mutually agreed by the Joint
Lead Arrangers and the Borrower.

 

Legal Counsel:           Murphy, Mahon, Keffler and Farrier

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Initial Conditions Precedent

 

[See attached.]

 

[ANNEX II TO COMMITMENT LETTER — KIMBELL ROYALTY]

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Kimbell Royalty Partners, LP

 

$250 Million Senior Secured Credit Facility

 

Conditions Precedent

 

Capitalized terms used but not defined in this Annex II shall have the meanings
set forth in the Commitment Letter to which this Annex II is attached.

 

Subject to the Certain Funds Provisions, the closing of the Amendment and the
making of the initial extensions of credit under the Facility will be subject to
the satisfaction solely of the following conditions precedent:

 

1.                                      The execution and delivery by the
Company and each Guarantor to the Administrative Agent of the Amendment and all
other joinders or supplements to the Pledge and Security Agreement, the
Guarantee and other loan agreements incorporating substantially the terms set
forth in Annex I and the conditions set forth in this Annex II (the “Operative
Documents”), and the Administrative Agent shall have received customary legal
opinions, good standing certificates (with respect to the applicable
jurisdiction of incorporation or organization of the Company and each
guarantor), customary officer’s certificates (including officer’s certificates
certifying as to authorization, incumbency, organizational documents and
Acquisition Agreement Representations (as defined below) and Specified
Representations (as defined below)), customary corporate, limited liability
company or other organizational resolutions or authorizations, a certificate
substantially in the form attached hereto as Annex III certifying that the
Company and its Restricted Subsidiaries, after giving effect to the making of
the initial extensions of credit under the Facility, the consummation of the
Transaction and the other transactions to occur on the Closing Date, are solvent
(the “Solvency Certificate”)and customary lien and judgment searches for the
Credit Parties reflecting the absence of liens and security interests other than
those being released on or prior to the Closing Date or which are otherwise
permitted under the Amended Credit Agreement.

 

2.                                      All documents and instruments necessary
to perfect the Administrative Agent’s security in the Collateral under the
Facility shall have been executed and delivered by the Company and the
Guarantors (subject in each case, for the avoidance of doubt, to the Certain
Funds Provisions).

 

3.                                      No Company Material Adverse Effect (as
defined in the Acquisition Agreements as in effect on the date of the Commitment
Letter) shall have occurred nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Company Material Adverse Effect.  Subject
to Section 2.5 of the Acquisition Agreement, the Walk-Right Amounts (as defined
in the Acquisition Agreement as in effect on the date of the Commitment Letter)
are not, in the aggregate, more than the Walk-Right Threshold (as defined in the
Acquisition Agreement as in effect on the date of the Commitment Letter).

 

4.                                      The Joint Lead Arrangers will have
received, in form and substance reasonably satisfactory to the Joint Lead
Arrangers, a true and correct fully-executed copy of (a) the Securities Purchase
Agreement dated the date hereof, between Haymaker Resources, LP, Haymaker
Services, LLC and the Company (together with all exhibits, annexes and schedules
thereto, as amended, collectively, the “HR Acquisition Agreement”) and (b) the
Securities Purchase Agreement dated the date hereof, between Haymaker Minerals &
Royalties, LLC, Haymaker Services, LLC and the Company (together with all
exhibits, annexes and schedules thereto, as amended, collectively, the “HM&R
Acquisition Agreement”, and together with the HR Acquisition Agreement, the
“Acquisition Agreements”, and each, an “Acquisition Agreement”) (it being
understood that the draft Acquisition Agreements delivered to the Joint Lead
Arrangers on May 28, 2018 at 10:02 p.m. C.S.T. are deemed in form and substance
reasonably

 

--------------------------------------------------------------------------------


 

satisfactory to the Joint Lead Arrangers).  The Acquisition shall be consummated
in all material respects substantially concurrently with the initial funding of
the Facility in accordance with the terms of the Acquisition Agreements, after
giving effect to any amendments, waivers or modifications thereto or consents
thereunder, other than any such amendments, waivers or modifications thereto or
consents thereunder that are materially adverse to the Lenders (in each case in
their capacity as such), it being understood that (a) any change to the
definition of “Company Material Adverse Effect” contained in any Acquisition
Agreement, (b) any (i) increase in the amount of the purchase price which is not
funded by an increase in the Unadjusted Common Unit Consideration (as defined in
the relevant Acquisition Agreement) or by cash equity contributions or (ii) any
decrease in the combined purchase price in an amount exceeding 10% of the
combined initial purchase price under the Acquisition Agreements, (c) any change
in the third party beneficiary rights in any Acquisition Agreement applicable to
the Joint Lead Arrangers and the Lenders, (d) any change in the governing law of
any Acquisition Agreement or (e) any amendment to any Acquisition Agreement that
would exclude oil and gas properties from the Acquisition (or any exercise by
the Company of any right to exclude oil and gas properties from the Acquisition)
with an aggregate allocated value (as set forth in the Acquisition Agreements)
in excess of 10% of the combined initial purchase price under the Acquisition
Agreements shall, in each case, be deemed to be materially adverse to the
interests of the Lenders unless approved by the Joint Lead Arrangers in writing.

 

5.                                      Apollo Capital Management, L.P. (or one
or more of its affiliates) or an alternative buyer shall have consummated the
purchase of $110,000,000 of convertible preferred equity interests (the
“Preferred Equity”) of the Company (and the Company shall have received gross
cash proceeds therefrom of not less than $110,000,000), substantially
concurrently with the initial funding of the Facility in accordance with the
terms of that certain Series A Preferred Unit Purchase Agreement, dated as of
the date hereof, between the Company and AP KRP Holdings, L.P., AA Direct, L.P.,
AIE III Investments, L.P., Apollo Kings Alley Credit SPV, L.P., Apollo SPN
Investments I (Credit), LLC, Apollo Thunder Partners, L.P., ATCF Subsidiary
(DC), LLC, Apollo Union Street SP, L.P., Zeus Strategic US Holdings, L.P. and
Apollo Lincoln Fixed Income Fund, L.P., attached as Annex IV hereto (together
with all exhibits, annexes and schedules thereto, collectively, the “Preferred
Equity Purchase Agreement”), after giving effect to any amendments, waivers or
modifications thereto or consents thereunder, other than any such amendments,
waivers or modifications thereto or consents thereunder that are materially
adverse to the Lenders (in each case in their capacity as such), it being
understood that (i) any increase in the distribution rate (whether in cash or
paid in kind), (ii) any change to any mandatory redemption provision or put
rights (or the addition of other mandatory redemption provisions or put rights),
(iii) any change to the terms of the Preferred Equity which results in the
Preferred Equity constituting indebtedness under GAAP and (iv) any modification
of any covenant included in the Preferred Equity that makes such covenant
materially more restrictive as to the Company or any of its Restricted
Subsidiaries (or any modification that adds a covenant that results in the
Preferred Equity being materially more restrictive as to the Company or any of
its Restricted Subsidiaries), in each case, shall be deemed to be materially
adverse to the interests of the Lenders unless approved by the Joint Lead
Arrangers in writing.

 

6.                                      The existing indebtedness of the
Acquired Companies pursuant to (i) that certain Credit Agreement, dated as of
January 29, 2016, among Haymaker Resources, LP, Haymaker Properties, GP, LLC,
Haymaker Properties, LP, the lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent and (ii) that certain Credit
Agreement, dated as of November 10, 2014, among Haymaker Holding Company, LLC,
Haymaker Greenfield, LLC, the lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent shall in each case have been
repaid in full prior to, or shall be repaid in full substantially simultaneously
with the initial borrowing under the Facility on the Closing Date, and the Joint
Lead Arrangers shall have received customary payoff letters in connection
therewith confirming that all indebtedness with respect thereto shall have been
fully repaid (except to the extent being so repaid with the proceeds of the
initial borrowings under the Facilities) and all commitments thereunder shall
have been terminated and cancelled and all liens in connection therewith shall
have been

 

--------------------------------------------------------------------------------


 

terminated and released, in each case prior to or concurrently with the initial
borrowing under the Facility.  On the Closing Date, after giving effect to the
transactions described in the Commitment Letter, neither the Company nor any of
its Restricted Subsidiaries (including the Acquired Companies) shall have any
outstanding Indebtedness other than under the Facility and as otherwise
permitted by the Amended Credit Agreement.

 

7.                                      The Joint Lead Arrangers shall have
received:

 

(a)                                 with respect to the Company and its
subsidiaries (not including the Acquired Companies), (i) audited consolidated
balance sheets and related consolidated statements of income, shareholder’s
equity and cash flows for the three most recently completed fiscal years
(provided, that such audited consolidated balance sheets shall only be required
for the two most recently completed fiscal years) ended at least 90 days prior
to the Closing Date and (ii)  unaudited consolidated balance sheets and related
consolidated statements of income and cash flows for each interim fiscal quarter
ended since the last audited financial statements and at least 45 days prior to
the Closing Date;

 

(b)                                 with respect to the Acquired Companies,
(i) audited consolidated balance sheets and related consolidated statements of
income, shareholder’s equity and cash flows for the two most recently completed
fiscal years ended at least 90 days prior to the Closing Date and (ii) 
unaudited consolidated balance sheets and related consolidated statements of
income and cash flows for each interim fiscal quarter ended since the last
audited financial statements and at least 45 days prior to the Closing Date;

 

(c)                                  a pro forma consolidated balance sheet for
the Company prepared as of December 31, 2017 prepared so as to give effect to
the Transaction as if the Transaction had occurred on such date, which need not
be prepared in compliance with Regulation S-X of the Securities Act of 1933, or
include adjustments for purchase accounting; and

 

(d)                                 customary projections of the Company and its
Restricted Subsidiaries in form and substance reasonably satisfactory to the
Joint Lead Arrangers on a quarterly basis from the fiscal year ended 2018
through the fiscal year ended 2020.

 

8.                                      The Joint Lead Arrangers shall have
received, at least 5 Business Days prior to the Closing Date (to the extent
requested at least 10 Business Days prior thereto), all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act and the requirements of 31 C.F.R. §1010.230.

 

9.                                      All fees and expenses due to the
Commitment Parties, the Administrative Agent and the Lenders required to be paid
pursuant to the Commitment Letter and the Fee Letter on the Closing Date
(including the fees and expenses of counsel for the Joint Lead Arrangers and the
Administrative Agent to the extent invoiced at least 2 Business Days prior to
the anticipated Closing Date) shall have been, or substantially concurrently
with the funding of the Facility shall be, paid.

 

10.                               The Acquisition Agreement Representations (as
defined below) and the Specified Representations (as defined below) shall be
true and correct in all material respects (except to the extent any such
representation is qualified by materiality or “material adverse effect”, in
which case such representation shall be true and correct in all respects).

 

--------------------------------------------------------------------------------


 

“Acquisition Agreement Representations” shall mean such of the representations
made by any Seller (as defined in the relevant Acquisition Agreement) or any of
the Acquired Companies or regarding the Acquired Companies (or their respective
businesses) in the Acquisition Agreements as are material to the interests of
the Lenders (in their capacities as such), but only to the extent that the
breach of any such representations results in you or any of your affiliates
having the right (after giving effect to any cure rights, but without giving
effect to any notice requirement) to terminate your or its obligations under any
Acquisition Agreement or otherwise decline to consummate the Acquisition.

 

“Specified Representations” shall mean the representations and warranties made
by the Company or any of its Restricted Subsidiaries (including the Acquired
Companies) set forth in the Operative Documents (including the Amended Credit
Agreement) relating to:  (i) (A) corporate, limited liability company or
equivalent, as applicable, status of the Credit Parties and (B) corporate,
limited liability company or equivalent, as applicable, power and authority to
enter into the Operative Documents by the Credit Parties, (ii) due
authorization, execution and delivery by the Credit Parties, in each case as
they relate to entering into and performance of the Operative Documents and the
Credit Documents, (iii) enforceability of the Operative Documents and the Credit
Documents against the Credit Parties, (iv) no conflicts of the Operative
Documents and the Credit Documents (limited to the execution, delivery and
performance of the Operative Documents, incurrence of the indebtedness
thereunder, granting of the guarantees thereunder and the security interests in
respect thereof) with organizational documents of the Credit Parties or
applicable law, (v) Federal Reserve margin regulations, (vi) Investment Company
Act, (vii) use of proceeds not violating applicable anti-corruption laws or
sanctions laws and regulations including OFAC and Foreign Corrupt Practices Act,
(viii) solvency of the Company and its Subsidiaries on a consolidated basis on a
pro forma basis giving effect to the transactions contemplated to occur on the
Closing Date (such representations to be substantially identical to those set
forth in the Solvency Certificate) and (ix) the creation, validity and
perfection of security interests in the collateral described in paragraph 2
above.

 

11.                               The Company shall have used commercially
reasonable efforts to provide title information as the Joint Lead Arrangers may
reasonably request setting forth satisfactory title to the oil and gas
properties (including oil and gas properties of the Acquired Companies)
evaluated in the Initial Reserve Report (as defined below) constituting not less
than 60% of the PV-9 of PDP Reserves by value; provided that to the extent such
title delivery requirement has not been satisfied after the Company’s provision
of commercially reasonable efforts, the delivery of such title information shall
not constitute a condition precedent to the availability and initial funding of
the Facility on the Closing Date but shall be required to be delivered within 60
days after the Closing Date (or such longer period as the Administrative Agent
may agree in its sole discretion).

 

12.                               The Joint Lead Arrangers shall have been
afforded a period in which to syndicate the Facility of at least 15 consecutive
business days after the receipt of a customary confidential information
memorandum to syndicate the Facility and a customary authorization letter with
respect thereto.

 

13.                               The Joint Lead Arrangers shall have received
(a) the reserve report prepared by the Company (or at the Company’s option, an
Approved Petroleum Engineer) evaluating the PDP Reserves of the Company and its
subsidiaries and the Acquired Companies as of June 30, 2018 (the “Initial
Reserve Report”) accompanied by a certificate from a responsible officer of the
Company that the information contained therein is true and correct in all
material respects and (b) a certificate from an authorized officer of the
Company, dated as of the Closing Date, certifying, after giving effect to the
Acquisition, the percentage of the aggregate net present value of the proved
reserves attributable to the oil and gas properties of the Acquired Companies
included in the Initial Reserve Report that the Company will acquire as a result

 

--------------------------------------------------------------------------------


 

of the Acquisition (and identifying a maximum percentage of such oil and gas
properties on a net present value basis that were included in the Initial
Reserve Report, but which will not be acquired).

 

14.                               After giving pro forma effect to the
Acquisition and the initial funding of the Facility on the Closing Date, the
unfunded availability under the initial Borrowing Base under the Facility shall
be greater than or equal to $50,000,000.

 

--------------------------------------------------------------------------------


 

ANNEX III

 

Form of Solvency Certificate

 

[    ], 2018

 

Reference is hereby made to that certain Credit Agreement, dated as of
January 11, 2017 (the “Credit Agreement”), by and among Kimbell Royalty
Partners, LP, a Delaware limited partnership (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”) and Frost Bank, as administrative
agent (in such capacity, the “Administrative Agent”), as amended by that certain
[First Amendment to Credit Agreement], dated as of the date hereof (the
“Amendment”), by and among the Borrower, the Subsidiaries of the Borrower party
thereto as Guarantors, the lenders party thereto and the Administrative Agent.
Capitalized terms used in this certificate are defined in the Credit Agreement
or the Amendment, as applicable, unless otherwise stated.

 

The undersigned, as Chief Financial Officer of Kimbell Royalty GP, LLC, in its
capacity as the general partner (the “General Partner”) of the Borrower is
delivering this Solvency Certificate pursuant to Section [  ] of the Amendment. 
The undersigned is familiar with the business and financial position of the
Borrower and its Restricted Subsidiaries.  In reaching the conclusions set forth
in this Solvency Certificate, the undersigned has made such investigations and
inquiries as the undersigned has deemed appropriate, having taken into account
the nature of the business conducted and proposed to be conducted by the
Borrower and its Restricted Subsidiaries.

 

The undersigned hereby delivers this certificate in his capacity as Chief
Financial Officer of the General Partner and hereby certifies as follows:

 

As of the date hereof, and after giving effect to the consummation of the
[Acquisition] (including the [Acquired Companies] becoming Restricted
Subsidiaries), the making of the Loans under the Credit Agreement on the date
hereof and the application of the proceeds thereof, the issuance of the
[Preferred Equity] on the date hereof and the application of the proceeds
thereof, and the payment of fees and expenses in connection with each of the
foregoing:

 

a.              the fair value of the assets of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, at a fair valuation, exceeds the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Borrower
and its Restricted Subsidiaries, on a consolidated basis;

 

b.              the present fair saleable value of the property of the Borrower
and its Restricted Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability of the Borrower and
its Restricted Subsidiaries, on a consolidated basis, of their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

c.               the Borrower and its Restricted Subsidiaries, on a consolidated
basis, will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and

 

d.              the Borrower and its Restricted Subsidiaries, including the
Acquired Companies, on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the date
hereof.

 

[ANNEX III TO COMMITMENT LETTER — KIMBELL ROYALTY]

 

--------------------------------------------------------------------------------


 

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the date first written above.

 

 

KIMBELL ROYALTY PARTNERS, LP

 

 

 

By:

Kimbell Royalty GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX IV

 

Preferred Equity Purchase Agreement

 

[See attached.]

 

[ANNEX IV TO COMMITMENT LETTER — KIMBELL ROYALTY]

 

--------------------------------------------------------------------------------